FAKE, District Judge.
The issues here arise on motion to dismiss the complaint on the ground of lack of diversity of citizenship and on the further ground that plaintiff has no standing before the court under Section 205(e) of the Emergency Price Control Act of 1942, as amended, 50 U.S.C.A.Appendix § 925(e).
The violations alleged in the complaint occurred prior to June 30, 1944, at which time the Administrator was without authority to institute a suit such as appears here, but the buyer could. The fact that the Administrator brought a suit without authority on June 6, 1944 cannot now be construed as defeating plaintiff’s right to sue in the instant case.
This suit being founded on a federal statute involving a federal question, diversity of citizenship is not a prerequisite to the bringing of a suit.
The motion to dismiss is denied.